20-23276-rdd         Doc 23      Filed 05/03/21 Entered 05/03/21 14:12:43         Main Document
                                              Pg 1 of 2



William F. Macreery, Esq.
Attorney for the Chapter 7 Trustee
7 Granite Springs Road
Granite Springs, New York 10527
Telephone: (914) 248-0531

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X

In re:                                                          Chapter 7

         AIR KOOL MECHANICAL                                    Case No. 20-23276 (RDD)
         CONTRACTING, INC.,

                                   Debtor.

------------------------------------------------------------X

              NOTICE OF TRUSTEE'S INTENTION TO ABANDON PROPERTY

       NOTICE IS HEREBY GIVEN that the Office of the United States Trustee for the
Southern District of New York has appointed Marianne T. O’Toole, Chapter 7 Trustee (the
"Trustee") of the estate of Air Kool Mechanical Contracting, Inc. (the "Debtor") in the above
captioned case.

        PLEASE TAKE FURTHER NOTICE that the Trustee intends to abandon to the Debtor
all of the property hereinafter described (collectively, the “Property”) pursuant to 11 U.S.C.
§554(a) and Rule 6007 of the Federal Rules of Bankruptcy Procedure as having inconsequential
value and benefit to the estate. The Property that the Trustee intends to abandon is described as
follows:

         1.      The entire contents and all personal property of every kind located in or around the
                 former premises leased by the Debtor located at 451 N Rte. 9W, Congers, New
                 York 10920, including, but not limited to all furniture, fixtures, equipment, tools,
                 inventory, and any and all other personal property of the Debtor; and

         2.      2016 GMC Sierra Pickup VIN: 1GTN2LEC1GZ175223; and

         3.      2018 Chevrolet Express Van VIN:1GCWGAFG3J1194034; and

         4.      2019 Chevrolet Express Van VIN: 1GCWGAFG3K1144817; and

         5.      2017 Toyota Sienna Suburban VIN: 5TDJZ3DC1HS159487; and

         6.      2017 Chevrolet Silverado VIN: 3GCUKREC5HG176987.


                                                        1
20-23276-rdd      Doc 23     Filed 05/03/21 Entered 05/03/21 14:12:43             Main Document
                                          Pg 2 of 2




        PLEASE TAKE FURTHER NOTICE that this notice is given in order to permit parties
in interest to object to the intended abandonment. Unless a party in interest files and serves a
written objection upon the undersigned within fourteen days of the date of this notice, setting forth
in detail the basis for the objection and the relationship of the objecting party to the Debtor and
requesting a hearing, the intended abandonment described in this notice will take place and become
final without further notice. The original of any objection MUST BE FILED with the Bankruptcy
Court’s electronic filing system with a copy submitted to the Chambers of Hon. Robert D. Drain,
U.S.B.J. at the United States Courthouse, 300 Quarropas Street, White Plains, New York 10601
with proof of prior service thereof upon the undersigned Trustee and attorney for the Trustee at
the addresses listed below and upon the United States Trustee, at Office of the United States
Trustee, 201 Varick Street, Room 1006, New York, New York 10014. If a proper written objection
is timely served and filed, a hearing will be held before the Honorable Robert D. Drain, U.S.B.J.
at the United States Bankruptcy Court, 300, Quarropas Street, White Plains, New York 10601, and
the objecting party will be notified of the date and time of the hearing.

       PLEASE TAKE FURTHER NOTICE that the hearing described above may be
adjourned from time to time without further notice to creditors or interested parties other than the
announcement of the adjourned date or dates in Court at the said hearing.

       PLEASE TAKE FURTHER NOTICE that further information may be obtained from
the Trustee or her attorney, William F. Macreery, Esq., 7 Granite Springs Road, Granite Springs,
New York 10527, tel. no. (914) 248-0531.


Dated: Granite Springs, New York
       May 3, 2021


__/s/ William F. Macreery ______
WILLIAM F. MACREERY, ESQ.                     MARIANNE T. O’TOOLE, TRUSTEE
Counsel for the Trustee                       2 Depot Plaza, Suite 2E
7 Granite Springs Road                        Bedford Hills, NY 10507
Granite Springs, New York 10527               Telephone: (914) 232-1511
Telephone: (914) 248-0531




                                                 2
